DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to amendment filed on 01/20/22.  Regarding the amendment, claims 1-20 are present for examination.
The amended specification and amended drawing are accepted and recorded in file.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael E. Hudzinski; Reg. No. 34,185 on 02/28/22.
The application has been amended as follows: 
In claim 1 line 8, “one or more properties of the coating;” has been changed to -- one or more of an adhesion property of the coating and/or a corrosion resistance property of the coating;--.
In claim 1 line 11, “with the first machine component” has been changed to -- with the second machine component
In claim 2 line 11, “one or more properties” has been changed to -- one or more of the adhesion and/or corrosion resistance properties –.
In claim 4 line 1, “The method according to claim 3” has been changed to -- The method according to claim 2 –.
In claim 5 line 1, “The method according to claim 3” has been changed to -- The method according to claim 2 –.
In claim 7 line 3, “one or more properties” has been changed to -- one or more of the adhesion and/or corrosion resistance properties –
In claim 7 line 5, “one or more properties” has been changed to -- one or more of the adhesion and/or corrosion resistance properties –.
In claim 8 lines 2-3, “based on one or more of an adhesion property of the primer and/or a rust prevention property” has been changed to -- based on a rust prevention property –.
In claim 8 line 5, “the adhesion and/or rust prevention properties of the primer” has been changed to -- the rust prevention property of the primer –.
In claim 9 lines 10-11, “one or more properties of the primer material;” has been changed to -- one or more of an adhesion property of the primer material and/or a corrosion resistance property of the primer material;--. 
In claim 10 lines 9-10, “one or more properties” has been changed to -- one or more of the adhesion and/or corrosion resistance properties –.
In claim 12 line 1, “The electric motor according to claim 11” has been changed to -- The electric motor according to claim 10
In claim 13 line 1, “The electric motor according to claim 11” has been changed to -- The electric motor according to claim 10 –.
In claim 15 lines 4-5, “one or more properties” has been changed to -- one or more of the adhesion and/or corrosion resistance properties –.
In claim 15 line 6, “one or more properties” has been changed to -- one or more of the adhesion and/or corrosion resistance properties –.
In claim 16 lines 5-6, “based on one or more of an adhesion property of the primer and/or a rust prevention property” has been changed to -- based on a rust prevention property –.
In claim 16 line 8, “the adhesion and/or rust prevention properties of the primer” has been changed to -- the rust prevention property of the primer –.
In claim 17 line 1, “An product” has been changed to – A product –.
In claim 17 line 2, “an first machine component” has been changed to –a first machine component--.
In claim 17 line 3, “one or more properties” has been changed to -- one or more of an adhesion and/or a corrosion resistance property –.
In claim 17 line 11, “one or more properties” has been changed to -- one or more of the adhesion and/or corrosion resistance properties –.
In claim 18 lines 9-10, “one or more properties” has been changed to -- one or more of the adhesion and/or corrosion resistance properties –.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

providing a first machine component (210) defining a passageway, the first machine component carrying a coating;  
providing a second machine (220) component;  
causing the first machine component to expand by delivering a predetermined amount of energy to the first machine component, wherein the predetermined amount of energy is based on one or more of an adhesion property of the coating and/or a corrosion resistance property of the coating (230);  
inserting the second machine component into the passageway of the expanded first machine component (240); and  
permitting the first machine component to cool with the second machine component inserted in the passageway thereby fastening the first machine component with the second machine component by the first machine component contracting as it cools (250).

    PNG
    media_image1.png
    803
    551
    media_image1.png
    Greyscale

Regarding claims 9-16, the record of prior art by itself or in combination with other references does not show an electric motor comprising:
an electric motor housing (12) defining a passageway (14);  
a primer material (32) on the electric motor housing (12), the primer material (32) having one or more properties; and  
a stator component (22),  
the stator component (22) and the electric motor housing (12) being mutually hot drop fastened by a hot drop method comprising:  
causing the electric motor housing (12) to expand by delivering a predetermined amount of energy to the electric motor housing (12), wherein the predetermined amount of energy delivered to the electric motor housing (12) is based on the one or more of an adhesion property of the primer material (32) and/or a corrosion resistance property of the primer material (32);  
inserting the stator component (22) into the passageway (14) of the expanded electric motor housing (12); and  
permitting the electric motor housing (12) to cool with the stator component (22) inserted in the passageway (14) thereby fastening the electric motor housing (12) with the stator component (22) by the electric motor housing (12)  contracting as it cools.

    PNG
    media_image2.png
    566
    746
    media_image2.png
    Greyscale


a first machine component (12) defining a passageway (14);  
a material (32) on the first machine component (12), the material (32) having one or more of an adhesion and/or a corrosion resistance property; and  
a second machine component (22),  
the second machine component (22) and the first machine component (12) being mutually hot drop fastened by a hot drop method comprising:  
causing the first machine component (12) to expand by delivering a predetermined amount of energy to the first machine component (12), wherein the predetermined amount of energy delivered to the first machine component (12) is based on the one or more of the adhesion and/or the corrosion resistance properties of the material;  
inserting the second machine component (22) into the passageway (14) of the expanded first machine component (12); and  
permitting the first machine component (12) to cool with the second machine component (22) inserted in the passageway (14) thereby fastening the first machine component (12) with the second machine component (22) by the first machine component contracting as it cools.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remark filed 01/20/22 and interivew summary filed 03/08/22, with respect to independent claims 1, 9, and 17 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LEDA T PHAM/Examiner, Art Unit 2834   

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834